DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, and 10-20 are currently pending.
Claims 17-20 have been previously withdrawn.
Claim 9 has been canceled.
Claim 1 has been amended.

Status of Amendment
The amendment filed on 10/26/2020 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made Final.

Status of Rejections Pending since the Office Action of 26 June 2020
The 112(a) rejections from the previous Office Action is withdrawn in view of Applicant’s Amendment.
All other rejections from the previous Office Action are maintained in view of Applicant’s amendment and argument. The rejections have been modified to address the newly added limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Publication No. 2011/0005568 in view of Tanaka, U.S. Publication No. 2002/0148499 A1 and Kataoka et al., U.S. Patent No. 5,660,646.
Regarding claims 1, and 11, Kim teaches a solar cell module (100; Fig.1-3) comprising:
A polymer layer (30a; Fig.1, [0050]); and 
A plurality of electrodes (20; Fig.1) arranged on the polymer layer, wherein the plurality of electrodes comprises at least two unit electrodes arranged separate from one another in a first direction (see figure below), each of the unit electrodes being composed of a cell section (A1; Fi.3) and a connection section (A2-A3; Fig.3), and the solar cell protective sheet (the combination of the polymer 30a and some of the electrodes 20) is configured to be electrically connected to a second solar cell protective sheet (the combination of polymer 30b and the rest of electrodes 20) that has a second plurality of electrodes (the rest of electrodes 20), by overlapping the electrodes with the second plurality of electrodes in the first direction, at the connecting sections A2 (see Figure below).


    PNG
    media_image1.png
    543
    823
    media_image1.png
    Greyscale


However, Tanaka teaches a solar cell (Fig.4) comprising a plurality of electrodes (5, 8; Fig.4), wherein each electrode comprises a conductor (5) [0020] and a conductive material (8) formed on the conductor having a melting point less than 195 °C overlapping with the claimed range [0028-0031], wherein the conductive layer is made of an alloy containing Bi, Ag, and Sn [0028-0031].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the electrode material of Tanaka for the electrodes of Kim, because such interconnector material does not cause lead pollution and provides a reliable solar cell string as taught by Tanaka [0016]. In addition, simple substitution of one known element for another to obtain predictable result (substituting an electrode material suitable to be used in a solar cell device for another electrode material suitable to be used in a solar cell device) supports prima facie obviousness determination (MPEP 2143, I, Part B).
Moreover, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Kim does not specifically teach a shielding member formed under the connecting section or under one end of the unit electrodes, wherein the shielding member is formed of an opaque material configured to conceal electrodes of the plurality of electrode. 
However, Kataoka teaches a solar battery module (Fig.1) comprising a plurality of solar cells (101) electrically connected to each other via a connector (107), corresponding to the electrodes of Kim, a filler (102), corresponding to the polymer of Kim. Kataoka further teaches a resin film (110) and an adhesive (111), placed on the surface of the connector (107) in order to maintain excellent hail impact 
    PNG
    media_image2.png
    393
    620
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skilled in the art at the time of invention to bond the polymer layer of Kim to the plurality of electrodes via a resin material by placing a resin/adhesive film (110/111) on the connector 20 of Kim in order to maintain excellent hail impact resistance and scratch resistances of the connector in the same manner as taught by Kataoka .
Regarding claim 2, Kim teaches that the electrode 20 comprises a protrusion (the vertical portion A3) formed at one end of the connecting section thereof and extending in a second direction.
Regarding claim 3, Kim teaches that the plurality of electrodes 20 comprises at least two line electrodes (Fig.1) arranged separate from one another in the second direction (see figure below), each of the line electrodes comprising at least two unit electrodes arranged separate from each other in the first direction (see figure below).

    PNG
    media_image3.png
    662
    636
    media_image3.png
    Greyscale

Regarding claim 4, Kim teaches that the connecting section (A2-A3; Fig.3) comprises at least one portion (A3) not parallel to the first direction.
Regarding claim 8, Kim teaches that the polymer layer (30a; Fig.1) comprises ethylene vinyl acetate resin (EVA) [0050].
Regarding claim 12, the conductive material 8 of modified Kim is formed on a portion of the conductor 5 (See Fig. 4 of Tanaka).
Regarding claim 13, the plurality of electrodes of modified Kim is formed on the polymer layer through a bonding agent (Kataoka: Adhesive layer 111; Fig.1).

Regarding claim 14, modified Kim teaches that the bonding agent is formed on the entire upper surface of the electrode (Kataoka: column 5, 65 through column 6, line 14).
Regarding claim 15, the resin film of modified Kim (Kataoka: 110; Fig.1) corresponds to the claimed “shielding member”, interposed between the connecting section (A2-A3) and the polymer 30a, the shielding member extending in a second direction, since the shielding member is formed on the entire upper surface of the electrode (A1-A3), thusly the shielding member is extended in a second direction.
Regarding claim 16, modified Kim teaches that the shielding member (Kataoka: 110; Fig.1) is made of PET or polyethylene (Kataoka: column 5, 65 through column 6, line 14).



Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Publication No. 2011/0005568 in view of Tanaka, U.S. Publication No. 2002/0148499 A1 and Kataoka et al., U.S. Patent No. 5,660,646 as applied to claim 3 above, and further in view of Yoda et al., U.S. Publication No. 2004/0182432 A1.
Regarding claim 5, modified Kim teaches all the claimed limitations as set forth above, but does not explicitly teach that a unit electrode of a first line electrode and a unit electrode of a second line electrode are connected to one another at the connecting sections thereof.



    PNG
    media_image4.png
    651
    624
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to connect a unit electrode of the first line electrode of Kim to a unit electrode of its second line electrode in the same manner as taught by Yoda in order to electrically connect the solar cells within the array.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Publication No. 2011/0005568 in view of Tanaka, U.S. Publication No. 2002/0148499 A1 and Kataoka et al., U.S. Patent No. 5,660,646as applied to claim 3 above, and further in view of Wudu et al., U.S. Publication No. 2010/0043863 A1.
Regarding claim 6, modified Kim teaches all the claimed limitations as set forth above, but does not specifically teach that the cell section comprises at least one portion not parallel to the first direction.
However, Wudu teaches an interconnect assembly for a photovoltaic module including a plurality of electrically conductive portions (420a-m; Fig.4) connecting adjacent solar panels (410 and 430; Fig.4), the conductive portions includes a cell section (a section overlapping the solar panels) and a connecting section connecting the cell sections to each other. Wudu teaches that the cell section comprises at least one portion (see figure below) not parallel to the first direction.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of invention to employ the interconnect assembly of Wudu for the solar cells of modified Kim, because the interconnect assembly of Wudu is configured such that solar-cell efficiency would substantially undiminished in an event that any one of the plurality of electrically conductive portions is conductively impaired as taught by Wudu (See abstract).

    PNG
    media_image5.png
    712
    783
    media_image5.png
    Greyscale

	Regarding claim 7, modified Kim teaches that a unit electrode of a first line electrode and a unit electrode of a second line electrode are connected to one another in a semicircular shape at the connecting sections thereof, and the unit electrode of the second line electrode and a unit electrode another adjacent line electrode are connected to one another in a semicircular shape at the connecting sections thereof, the unit electrodes being integrally formed with one another in the second direction (See figure below).

    PNG
    media_image6.png
    712
    783
    media_image6.png
    Greyscale
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Publication No. 2011/0005568 in view of Tanaka, U.S. Publication No. 2002/0148499 A1 and Kataoka et al., U.S. Patent No. 5,660,646 as applied to claim 1 above, and further in view of Nakauchi et al., U.S. Publication No. 2007/0186968 A1.
Regarding claim 10, modified Kim teaches all the claimed limitations as set forth above, but does not specifically teach that the conductor comprises Cu, Ni, Al or at least two selected from Cu, Ni, Al, an anisotropic conductive film, anisotropic conductive pastes, and activated carbon fiber.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention select copper for the conductor layer of the electrode of modified Kim, because selection of a known material based on its suitability for its intended use, in the instant case copper material suitable as being used as an electrode of a solar cell device, supports a prima facie obviousness determination (MPEP 2144.07).
Response to Arguments
Applicant's arguments filed on 10/26/2020 have been fully considered but they are not persuasive.
	Applicant argues that the resin film (110) of Kataoka is above the metallic member 107 (See page 9 of Remarks) and that the shielding member 40 of the claimed invention is formed under one end of the unit electrode.
	The Examiner respectfully disagrees and wishes to point out if the solar panel of Kataoka is rotated 180°, the shielding member 110 is placed under one end of the electrode layers 107. Note that the position of the shielding member 110 relative to the electrode units 107 is determined by the orientation of the device.
	Applicant further argues that the resin film 110 must be between 10 to 200 µm thick to maintain excellent hail impact resistance and scratch resistance of the metallic member 107. Therefore, the resin film 110 worsens the height difference the height difference between elements of the cells, while the shielding member of 40 is formed to reduce the height difference between the electrodes in manufacture of a solar cell module (see page 9 of remarks).
shielding member reducing the height difference between the electrodes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, all the electrode layers 107 and shielding members 110 of Kataoka are positioned at the same height. Therefore, the shielding member 110 of Kataoka does not worsen the height difference between the elements of the solar cells.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726